EXHIBIT 10.21


                                          
                                                     

 

Convertible Bond

 

This Term Sheet is subject to definitive legal documentation, and with the
exception of the provisions relating to Confidentiality and Exclusivity.

 

All references herein to $ are to US Dollars.

 

Background:

Northern Ethanol, Inc. (“NEI”), a Delaware company will be building the two 108
Million Gallons per Year Corn-to-Ethanol Plants one to be located in Barrie,
Ontario and one to be located in Sarnia, Ontario . NEI has currently 104,096,500
shares outstanding and is expected to be listed and publicly traded in Q4 2007.

 

NEI’s wholly-owned subsidiary, Northern Ethanol (Canada) Inc. (“NEC”), an
Ontario company, will be the developer, manager and owner of the Ethanol Plants
and consequently has wholly-owned subsidiaries Northern Ethanol (Barrie) Inc.
(“NEB”) that will own and operate the Barrie Plant, and Northern Ethanol
(Sarnia) that will own and operate Sarnia Plant together the (“Operating
Companies”).

 

The total capital structure for the Project Companies is approximately
$450,000,000 divided as follows:

 

a)    $315,000,000 Senior Long Term Debt (“Senior Debt”) from WestlB;

b)    $45,000,000 Junior Long Term Debt. (“Junior Debt”) from WestLB

c)    $90,000,000 Equity Capital (“Equity”) from Northern Ethanol

 

 

Parent Company:

Northern Ethanol, Inc. (“NEI”), a Delaware company and a SEC registrant, with
its principal office at 193 King Street East, Toronto, Ontario Canada M5A 1J5.

 

Management Company:

Northern Ethanol (Canada) Inc., (“NEC”), an Ontario company with its principal
office at 193 King Street East, Toronto, Ontario Canada M5A 1J5. The Management
Company (“NEC”) shall own 100% of all issued and outstanding stock of the
Operating Companies and shall be owned 100% by the Parent Company (“NEI”) or as
may otherwise be created by the parties to minimize tax burdens. The Management
Company (“NEC”) will be designated to manage all operational issues related to
the construction and operation of the Operating Companies, and will be
responsible for hiring personnel with appropriate expertise.

 

 

 

Page 1 of 4

 

NEI.I

November 14, 2007

 

--------------------------------------------------------------------------------



 

 

Operating Companies:

Northern Ethanol (Barrie) Inc. (“NEB”), an Ontario company that will own and
operate a 108 million gallon per year (“Nameplate Capacity”) fuel grade
undenatured ethanol facility to be located on 36 acres at 1 Big Bay Point Road,
Barrie, Canada fronting Highway #400 (the “Barrie Plant”). The Plant is expected
to operational in Q4 of 2009.

 

Northern Ethanol (Sarnia) Inc. (“NES”), an Ontario company that will own and
operate a 108 million gallon per year (“Nameplate Capacity”) fuel grade
undenatured ethanol facility to be located on 30 acres fronting the St. Clair
River, in the former LanXess Canada industrial complex in Sarnia, Ontario,
Canada (the “Sarnia Plant”). The Plant is expected to operational in Q4 of 2009.

 

 

 

Convertible Bond Holder:

To be determined. SinoUp & Rise reserves the right to indicate the Bond Holder,
a major listed entity, at the time when West LB has completed its fund raising.

 

Convertible Bond:

NEI will issue a $90 Million LIBOR + 15% 7-year Convertible Bond (“CB”) for
which amortization shall occur in years 2 through 7 in a straight line fashion.
The CB will not pay a coupon during the first two years but will instead accrete
principal at the unpaid coupon rate of LIBOR + 10%. The CB holder shall be able
convert in years 2 though 7 the unamortized amount of the CB into NEI Shares at
a “debt to share conversion price” of $3.00 per Share. For conversion purposes
the unamortized amount shall not exceed the original principal amount of $90
Million Dollars. Any conversion resulting in more than 10% equity ownership in
NEI will result in the CB Holder receiving a board seat.

 

Use of Proceeds:

In conjunction with the financing of the Senior Debt and Junior Debt, proceeds
will be used for the construction of the Ethanol Plants to include constructions
costs, interest during construction cost, lenders and advisory costs and fees in
relation to the Barrie Plant and Sarnia Plant, land lease costs, project
development costs and related costs including pre-funding of reserves.

 

Fund Date:

Q1/Q2, 2008

 

Project Management Company

The Investor has the right to nominate a qualified project management company
including the contractor for EPC Company.

Substantial Completion Date:

 

The date when the Ethanol Plants is substantially complete as defined by the
Engineering, Procurement and Construction Contract (“EPC”). The Substantial
CompletionDate is currently anticipated to be Q4 2009.

 

 

 

Page 2 of 4

 

NEI.I

November 14, 2007

 

--------------------------------------------------------------------------------



 

 

Conditions for Closing

The closing and funding of the transaction shall be subject to the negotiation,
execution and delivery of definitive documentation satisfactory to the
shareholders (collectively, the “Definitive Documents”) and to other conditions
customary for transactions of this nature, including, without limitation,
completion of each shareholder’s due diligence and receipt of final investment
approval by CB Holder. A partial list of the conditions precedent to closing
includes:

(i)       Verification of the logistics and transport costs to and for the
operating companies;

(ii)      Confirmation that the real estate in Barrie and Sarnia is controlled
by the Operating Companies;

(iii)    Retention of an acceptable construction oversight group;

(iv)     Review of and acceptance all commercial contracts entered into by the
Operating Company (“NEB”);

(v)      WestLB having completed their entire fund raising

 

 

The Definitive Documents shall include customary representations, warranties,
and covenants for a transaction of this nature, and such additional
representations as negotiated by Northern Ethanol, Inc. (“NEI”) and its
shareholders.

 

Registration of Convertible of Common Shares

Northern Ethanol, Inc. (“NEI”) will register the Common Shares to support the CB
conversion feature with the Securities Exchange Commission before the
Substantial Completion Date.

 

Indemnification

 

The Parent Company, Management Company and Operating Company shall each
indemnify, defend, and hold harmless their respective Boards of Directors from
and against all claims, losses, damages, liabilities, and expenses (including
reasonable fees and disbursements of counsel) arising out of or related to the
business of the Companies and their actions in connection therewith, except to
the extent of an indemnitee’s gross negligence or willful misconduct with
respect to such claim.

 

Closing Fee:

The Northern Ethanol (Canada) Inc. (“NEC”) will be entitled to a closing fee on
the fund Date in a total amount of $2,500,000, for investments made up to that
point. This fee will be taken from the total funds raised for the project,
including both the CB and the West LB part.

 

Fees and Expenses:

Each party will responsible for their own fees and expenses in connection with
the closing of this transaction.

 

Exclusivity

Northern Ethanol, Inc., agree to negotiate exclusively in good faith with the CB
Holder in connection with the issuance CB until the earlier of December 7th
2007. The final execution of a definitive agreement with respect to the
transaction will be stipulated upon WestLB completion of their fund raising..

 

Governing Law:

Laws of the Province of Ontario, Canada

 

Confidentiality:

The contents of this Term Sheet, including the Subordinated Debt Holder’s
identity, are confidential and are not to be disclosed to anyone without the
prior written consent of the Subordinated Debt Holder.

 

 

 

 

 

Very truly yours,

 

NORTHERN ETHANOL, INC.

 

 

By:

s/G. Laschinger

Name:

Gordon Laschinger

Title:

President

 

 

 

Page 3 of 4

 

NEI.I

November 14, 2007

 

FOR ACCEPTANCE BY:

 

s/Dr. Peter Fung_____________________

 

By:

SinoUp & Rise

Name:

Dr. Peter Fung

Title:

President

 

 

Page 4 of 4

 

NEI.I

November 14, 2007

 

 